NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-7058


                              ALLISON E. RANCHER,

                                                          Claimant-Appellant,

                                         v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      John F. Cameron, Jr., of Montgomery, Alabama, argued for claimant-appellant.

       Todd M. Hughes, Deputy Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. On the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, Martin F. Hockey, Jr., Assistant Director, and Sean B. McNamara,
Trial Attorney. Of counsel was Brian T. Edmunds,Trial Attorney. Of counsel on the
brief were Michael J. Timinski, Deputy Assistant General Counsel, and Martin J.
Sendek, Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-7058

                               ALLISON E. RANCHER,

                                                            Claimant-Appellant,
                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,
                                                            Respondent-Appellee.



                                  Judgment
ON APPEAL from the         United States Court of Appeals for Veterans Claims

In CASE NO(S).             02-1142

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and MOORE, Circuit Judges).


                           AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT



DATED November 12, 2008                  /s/ Jan Horbaly
                                        Jan Horbaly, Clerk